Title: To George Washington from Colonel Stephen Moylan, 3 February 1777
From: Moylan, Stephen
To: Washington, George



Dear Sir
the 3d February

Your favor of the 31st is this moment Come to hand, I am Sorry the wire did not prove good I will endeavour to get better & Send it by first Conveyance, I will Call at Hiltzemers this morning and enquire of him, indeed See myself the State of the horses, an acct of their Condition I will do myself the pleasure of informing your Excellency in my next. I am most Cordialy Dr Sir Your Most Ob. H. St

S. Moylan

